                                           WWW.MKCLAWGROUP.COM                                      3/19/2020
                                      LAW OFFICES OF MICHAEL K. CHONG, LLC

            NEW YORK:                              FORT LEE:                                 HOBOKEN:
  1250 BROADWAY, 36TH FL. STE. 300        2 EXECUTIVE DRIVE, STE. 240                300 HUDSON STREET. STE. 10
    NEW YORK, NEW YORK 10001              FORT LEE, NEW JERSEY 07024                HOBOKEN, NEW JERSEY 07024
         (212) 726-1104                         (201) 947-5200                           (201) 708-6675
       FAX (212) 726-3104                    FAX (201) 708-6676                        FAX (201) 708-6676

                                            * Please Reply to: FORT LEE            EMAIL: YR@MKCLAWGROUP.COM



                                                                    The Parties' motion is DENIED. In light of public
                                             March 19, 2020         health developments, the initial conference
Via ECF; Total Pages: 1                                             scheduled for March 30, 2020 at 11:00 a.m. shall
Hon. Stewart D. Aaron, U.S.M.J.                                     go forward by telephone. At the scheduled time,
United States District Court                                        the parties shall each separately call
Southern District of New York                                       (888) 278-0268 (or (214) 765-0479) and enter
500 Pearl Street, Room 1970                                         access code 6489745. SO ORDERED.
New York, NY 10007                                                  Dated: March 19, 2020

               Re:      Deleston v. Milk Burger Inc., et al.
                        Docket No.: 1:19-cv-10740-PGG-SDA

Dear Judge Aaron:

        This office represents Defendants in the above referenced matter. We write jointly with
Plaintiff’s counsel to respectfully request an adjournment of the Initial Pretrial Conference currently
scheduled for Monday, March 30, 2020 at 11:00 a.m. This is the second request for an adjournment
and the prior request was granted.

        The reason for the request is two-fold. The current national health emergency has dictated that
offices shift to working remotely and avoiding any unnecessary travel. The parties believe it would be
in everyone’s best interests to avoid having an in-person conference. In the interim, the parties are also
engaged in significant settlement discussions and are hopeful they can settle this matter if allowed
additional time to continue negotiation. The parties propose to adjourn the Initial Conference until
April 14, 2020.

       Thank you for your consideration and kind courtesies in addressing this matter.

                                                                 Respectfully submitted,

                                                                 Yolanda Rivero
                                                                 Yolanda Rivero, Esq.

CC: Erik Mathew Bashian, Esq., Sibel Cagatay, Esq.
    (Attorneys for Plaintiff)
